DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 8-14 are pending and will be examined in the U.S. National stage application.    

Information Disclosure Statements
In response to the previous information disclosure statement (IDS) issue, the Examiner appreciates Applicants’ explanations regarding corresponding documents listed in the IDS dated July 2, 2020 (pp. 10-12 of Applicants’ reply filed on December 21, 2020).  With these explanations, the aforementioned documents have been dutifully considered.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
			pump inlet opening provided in bearing plate of single piece flange element (Claim 1, lines 26 and 27, the bearing plate 22 is shown as an axially projecting tab illustrated in REPLACEMENT SHEET Fig. 2 that is positioned radially inward of the 
			a branch element to the pump inlet opening in bearing plate (Claim 14, lines 2 and 3, the routing of air from the branch element (52, REPLACEMENT SHEET Fig. 1) to the axially projecting bearing plate 22 as depicted in REPLACEMENT SHEET Fig. 2 is not shown in either of REPLACEMENT SHEET Figs. 1 or 2)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to because
		Amended reference numeral 21 in REPLACEMENT SHEET Fig. 1 is described by Applicants as an “area of the pump inlet opening” yet amended Claim 8 recites that the pump inlet opening is provided in the bearing plate 22 of the single-piece flange element 20 (Claim 8, lines 26 and 27) and reference numeral 21 and it’s corresponding lead line do not designate the pump inlet opening being provided at the bearing plate 22 which is internal to the single-piece flange element 20.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
			“adjacent thrush washer” (¶ 0013, line 6) should be ‘adjacent thrust [[.   
Appropriate correction is required.

Claim Objection
A claim is objected to because of the following informality:
			“a pump section, a pump inlet opening” (Claim 8, lines 4 and 5) should be ‘a pump section, and a pump inlet opening’.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 8 and claims dependent thereon
	The phase “the housing composite structure comprising an electric motor section, a pump section, an pump inlet opening” (Claim 8, lines 4 and 5) in combination with the phrase “the pump inlet opening is provided in the bearing plate of the single piece flange element” (Claim 8, lines 26 and 27) makes the claim indefinite in that it is not understood how the pump inlet opening can be, at the same time, part of the housing composite structure and the axially projecting bearing plate 22 as depicted in Fig. 2 which is internal to housing composite structure of the pump.    
	The phrase “a single-piece flange element comprises a bearing plate which is configured to support a bearing and to close the motor housing part proximally” (Claim 8, lines 7 and 8) in combination with the depiction of bearing plate 22 in Fig. 2 makes the claim indefinite in that it is not understood how the radially inbound, axially projecting bearing plate 22 in Fig. 2 in-and-of itself closes off the motor housing part proximally when, as shown in Fig. 1, the motor housing part has a radial span that is greater than the radial span of bearing plate 22 as depicted in Fig. 2.  In contrast, the specification describes that “The bearing plate and the adjacent thrust washer are constituted by a single washer body, wherein one side [of the single washer body] thereof forms the bearing plate and the other side [of the single washer body] thereof forms the adjacent thrust washer” (¶ 0013, lines 6-8).    
Allowable Subject Matter
Claims 8-14 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
	The automotive auxiliary assembly vacuum pump as claimed including specifically the pump outlet is provided in the bearing plate of the single-piece flange element and the pump chamber inlet opening corresponding thereto is provided in the axial proximal thrust washer (Claim 8, lines 26-29).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on December 21, 2020 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings (except where noted below),
 			(ii) the other listed specification objections, and
			(iii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants’ amended REPLACEMENT SHEET Fig. 1 with reference numeral 21 which is identified as “area of the pump inlet 21” (with the specification further amended at ¶ 0023 at the top of p. 3 of Applicants’ reply).  The specification and drawing amendment regarding reference numeral 21 are not acceptable as Claim 8 recites that the pump inlet opening is formed in in the bearing plate (22, Claim 8, lines 26 and 27, Fig. 2) of the single-piece flange element (20).  Reference numeral 21 and the corresponding lead of reference numeral as shown in the REPLACEMENT SHEET of Fig. 1 do not correspond with the bearing plate 22 of the single-piece flange element (20) as shown in REPLACEMENT SHEET of Fig. 2.  

Applicants assert that the CRAMER (EP2626510A1) does not teach the limitation “the pump inlet opening is provided in the bearing plate of the single-piece flange element and the pump chamber inlet opening corresponding thereto is provided in the axially proximal thrust washer” (Claim 8, lines 26-28, pp. 19 and 20 of Applicants’ reply).  not where these elements are disposed in Applicants’ disclosure and which is recited in Claim 8 (the pump inlet branch (52, REPLACEMENT SHEET Fig. 1)/pump inlet opening (21) and the pump chamber inlet opening (42) are associated with the single-piece flange element (20) which further includes axial proximal thrust washer (24) (Claim 8, lines 26-29).  
	Upon reconsideration of Applicants’ amended claims, however, the Examiner has identified some further objections and 35 U.S.C. 112 issues which are described above and which reject all of Applicants’ claims.   


Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL THIEDE/
Examiner, Art Unit 3746
Saturday February 13, 2021

/Mary Davis/Primary Examiner, Art Unit 3746